               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:18-cr-00262

EUGENE CALVIN WELLS

                  MEMORANDUM OPINION AND ORDER

     At the beginning of a plea hearing in this matter, counsel

for the defendant made an oral motion to continue the plea

hearing and all related case matters for reasons placed upon the

record at the hearing.   The government did not oppose a

continuance.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.   In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that the nature

of the prosecution makes it unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself

within the time limits established by the Speedy Trial Act.    The

court further finds that failure to grant a continuance would

deny counsel the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.
        Accordingly, the court hereby ORDERS as follows:

I.          Trial of this action is continued until 9:30 a.m. on

            April 30, 2019, in Charleston.

II.         The plea hearing in this matter is continued until

            12:00 p.m. on April 25, 2019 in Charleston.

III.        Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

            the filing of the motion until the trial is excludable

            for purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 15th day of April, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge
